Citation Nr: 1139905	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-31 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for an acquired psychiatric disorder, currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision that denied the benefits sought on appeal.  In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claims.

The Veteran, in written statements and testimony before the Board, contends that his PTSD has markedly worsened since his most recent VA examination.  Specifically, he asserts that he is experiencing more severe concentration deficits and has lost interest in many of the activities, such as fishing, which he once enjoyed.  The Veteran also maintains that his current psychiatric symptoms are productive of significant social impairment, as manifested by his estrangement from five ex-spouses and two biological children, and his lack of any close friends.  While the Veteran acknowledges that he maintains close ties with his stepchildren and fiancée, he emphasizes that his irritability and impulse control problems are sources of chronic tension in all his remaining relationships.

The Veteran's account of his cognitive and emotional decline has been corroborated by his fiancée, a certified nursing assistant who accompanied him to his recent Travel Board hearing.  At that time, she testified that the Veteran no longer possessed sufficient concentration to engage in remodeling projects around their home.  She also stated that she frequently had to remind the Veteran to perform routine household chores and to "talk him through" his fits of temper.  In addition to his fiancée's support, the record shows that the Veteran is dependent on psychoactive medications and frequent therapy sessions with a VA treating provider to ameliorate his PTSD symptoms.

In terms of the occupational effects associated with his PTSD, the Veteran has acknowledged a long post-service work history as a truck driver.  Nevertheless, he has emphasized that, even during his prior periods of steady employment, he frequently had to quit jobs because he "couldn't handle the stress" of interacting with his supervisors and coworkers.  He has further indicated that, since losing his last job as a carwash maintenance mechanic in January 2006, he has unsuccessfully applied for several positions.  Additionally, the Veteran's fiancée has emphasized that the current severity of his psychiatric symptoms precludes him from obtaining or maintaining gainful employment.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The record shows that the Veteran was last afforded a VA psychiatric examination in November 2008.  While mindful that the November 2008 VA examination is not overly stale, the Board finds that the Veteran's assertions, and those of his fiancée, constitute competent lay evidence that his overall symptoms may have subsequently worsened.  Additionally, the Board considers it significant that a VA treating provider has indicated in a May 2009 statement that the Veteran's GAF score has declined since his last examination.  Because it therefore appears that there may have been a significant change in the Veteran's condition, the Board finds that a new examination is necessary to fully and fairly assess the merits of his psychiatric claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2011).  That new VA examination should include a review of all pertinent evidence in the Veteran's claims folder.  38 C.F.R. § 4.1 (2011).  It should also include specific findings regarding the impact of the Veteran's service-connected psychiatric disability on his occupational and social functioning.  

Additionally, VA medical records appear to be outstanding.  The Veteran indicated at his July 2011 hearing that he was continuing to receive periodic VA outpatient treatment for his PTSD and related symptoms.  However, no VA medical records dated since July 2009 have yet been associated with the claims folder.  Because it appears that there may be subsequent VA medical records containing information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, with respect to the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Here, in addition to the 30 percent rating for an acquired psychiatric disorder, the Veteran is in receipt of a 60 percent rating for cysts and chloracne of the face, neck, and back, and a 10 percent rating for moderately disfiguring scars associated with that dermatological disorder.  His combined disability rating is 80 percent.  Thus, he meets the percentage criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a).  Accordingly, the question becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  The Board finds that a VA examination would be helpful in answering that question.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Board recognizes that the report of the Veteran's November 2008 VA examination expressly indicates that his PTSD, standing alone, is not productive of total occupational impairment.  Nevertheless, the pertinent lay and clinical evidence suggests that the Veteran's service-connected psychiatric disorder may have worsened since the date of that last examination.  Therefore, the Board finds that consideration of the Veteran's TDIU claim must be deferred until development is completed on his pending PTSD claim, including a new VA examination to assess the current severity of his psychiatric symptoms.  Moreover, the Board finds that new VA examination should include an opinion regarding the occupational effects of not only the Veteran's PTSD but also his other service-connected disorders, which have not yet been considered.  Specifically, that examination should address whether the Veteran's service-connected disorders, either singularly or jointly but without consideration of any nonservice-connected disabilities, preclude him from obtaining and maintaining substantially gainful employment.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder all medical records from the VA Gulf Coast Veterans Health Care System, to specifically include records from the Panama City Community-Based VA Outpatient Medical Clinic and Mental Health Clinic, dated since July 2011. 

2.  After the above development is completed, schedule the Veteran for a VA examination to determine the severity of his service-connected acquired psychiatric disorder and ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in November 2008 and the lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened and adversely affect his ability to work and perform daily living activities.  Additionally, the examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the overall impact of the Veteran's psychiatric problems on his occupational and social functioning.  Thereafter, the VA examiner should state whether it is at least as likely as not (50 percent or greater probability) the Veteran's service-connected acquired psychiatric disorder, cysts and chloracne, and residual scars, either singularly or jointly but without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

